Case 1:18-cv-00032-MU Document 77 Filed 04/24/20 Page 1 of 2                PageID #: 1488



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


ROLIN CONSTRUCTION, INC.,                 :

       Plaintiff,                         :

vs.                                       :       CA 18-0032-MU

WIND CLAN CONSTRUCTION                    :
COMPANY, INC.,
                                          :
       Defendant.


                                       JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that Wind Clan pay to Rolin, as

damages for its breach of the May 8 or 9, 2017 oral contract between the two parties,

the following: (1) direct costs totaling $39,453.00, less any monies in this total

attributable to work that Rolin specifically agreed to “eat” during the November 14, 2017

subcontractor meeting; (2) the $86,202.54 Rolin paid to Willard Rogers to correct Wind

Clan’s drywall work (to get it to level 4) and, once corrected, to repaint the drywall work;

and (3) the $25,600.00 Rolin paid to Bagby & Russell for replacing its (B&R’s) previous

work that Wind Clan ripped out to make corrections to Wind Clan work.

       It is further ORDERED, ADJUDGED, and DECREED that Rolin (or its surety) pay

to Wind Clan $120,600.00 under the written subcontract for the reasons articulated in the

Court’s Order, as well as the $15,050.92 remaining out of the contract price after making
Case 1:18-cv-00032-MU Document 77 Filed 04/24/20 Page 2 of 2   PageID #: 1489



all proper deductions.

      DONE this the 24th day of April, 2020.

                                       s/P. Bradley Murray
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
